           Case 1:20-cv-08628-AJN Document 6 Filed 11/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           11/23/20

DESTINY A. GONZALEZ,

                                  Plaintiff,
                                                                    20-CV-8628 (AJN)
                      -against-
                                                                  ORDER OF SERVICE
RED LOBSTER RESTAURANTS LLC;
ALEJANDRO BURGOS,

                                  Defendants.

ALISON J. NATHAN, United States District Judge:

       Plaintiff brings this pro se action under title VII of the Civil Rights Act of 1964, 42

U.S.C. § 1981, and the New York State and City Human Rights Laws, alleging that her employer

discriminated against her based on her race. By order dated November 12, 2020, the Court

granted Plaintiff’s request to proceed in forma pauperis (IFP).

                                               DISCUSSION

A.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schilt, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that the

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

the summonses are issued. If the complaint is not served within that time, Plaintiff should request
           Case 1:20-cv-08628-AJN Document 6 Filed 11/23/20 Page 2 of 4




an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Red Lobster Restaurants LLC and

Alejandro Burgos through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                  2
           Case 1:20-cv-08628-AJN Document 6 Filed 11/23/20 Page 3 of 4




         The Clerk of Court is further instructed to issue summonses, complete the USM-285 form

with the addresses for Red Lobster Restaurants LLC and Alejandro Burgos, and deliver all

documents necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

Dated:    November 23, 2020
          New York, New York

                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               3
Case 1:20-cv-08628-AJN Document 6 Filed 11/23/20 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Red Lobster Restaurants LLC
   2090 Bartow Avenue
   Bronx, New York 10475

   Alejandro Burgos
   c/o Red Lobster Restaurants LLC
   2090 Bartow Avenue
   Bronx, New York 10475
